Order, Family Court, New York County (Bruce M. Kaplan, J.), entered on or about June 11, 1993, which, in relevant part, vacated the Hearing Examiner’s direction that respondent be compelled to maintain a $100,000 life insurance policy designating the infant as beneficiary, unanimously affirmed. Order of the same court and Judge, entered on or about June 23, 1993, which, in part, denied petitioner’s motion to modify the court’s prior order of visitation, unanimously affirmed. Order of the same court and Judge, entered on or about December 21, 1993, which denied petitioner’s objections to the order of the Hearing Examiner except to the extent of upholding an award of counsel fees in the amount of $7,600, unanimously affirmed, all without costs.
The Family Court did not abuse its discretion in awarding petitioner $7,600 in counsel fees since respondent, who has financial resources that are greatly in excess of those possessed by petitioner, was not inappropriately directed to pay the legal costs of the mother’s underlying support petition. However, the court properly determined that he should not be held responsible for petitioner’s repeated unnecessary motion practice. The court also did not abuse its discretion in vacating the Hearing Examiner’s direction that respondent be compelled to maintain a $100,000 life insurance policy on behalf of the infant. There is no requirement for such a policy in Family Court Act § 413 (1), and petitioner has not offered *456any evidence as to the necessity for insurance in this particular situation. Finally, petitioner has not demonstrated any impropriety in the court’s support or visitation provisions.
In view of the fact that the merits to respondent’s objections to the Hearing Examiner’s support order are currently pending before the Family Court, respondent’s argument that the court was in error in finding his protest to be untimely is now moot. Concur—Sullivan, J. P., Carro, Wallach, Williams and Tom, JJ.